Citation Nr: 1532512	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an ear condition other than hearing loss (claimed as chronic otitis media).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial compensable evaluation for the service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.  He also had a period of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim of service connection for otitis media has been recharacterized in order to afford the Veteran the broadest scope of review.      

In January 2015, the Veteran withdrew his request for hearing before the Board; consequently, there remains no outstanding hearing request.  

The claims pertaining to left ear hearing loss and an ear condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss is due to the Veteran's period of military service.

2.  Sleep apnea is due to the Veteran's period of military service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for right ear hearing loss and sleep apnea, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Bilateral Hearing Loss

The Veteran contends that he has hearing loss as a result of noise exposure during his active military service from heavy armor equipment and weapon noise.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993) (noting that the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss).  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim for right ear hearing loss shall be granted.  38 C.F.R. § 3.102. 

In this case, the Board will apply the heightened duties as there are missing service treatment records from 1982 to 1985.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005) (describing heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule where service records are missing through no fault of the veteran's).

The Veteran's DD 214 from his active period of military service confirms he was an infantryman.  Service treatment records from the Veteran's Reserve period of service note a history of bilateral hearing loss and occupational health forms indicate the Veteran had noise exposure from firearms.  A memorandum for the unit command dated in March 2003 shows the Veteran had abnormal hearing.  VA previously conceded noise exposure when service connection for left ear hearing loss was awarded. 

Post-service, the Veteran has been diagnosed with right ear hearing loss for VA compensation purposes.  Notably, a private audiogram dated in August 2013 shows hearing thresholds in decibels as follows: 55 at 500 Hertz; 60 at 1000 Hertz; 55 at 2000 Hertz; 3000 Hertz not recorded; and 40 at 4000 Hertz.  Assuming the audiologist used the Maryland CNC test, speech discrimination was 80 percent in the right ear.  The Veteran's private certified audiologist indicated the Veteran had a history of military noise exposure and the sensorineural hearing loss the Veteran had in both ears most likely started in service.   As indicated above, acoustic trauma has been conceded by VA, especially in light of the prior award of service connection for left ear hearing loss. 
Hearing loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  The Board would additionally note the Veteran is a licensed practical nurse (LPN).  Thus, while the Veteran's statements of in-service noise exposure are competent, so, too, are his statements that he has had right ear hearing loss following that noise exposure.  Further, he is also credible in his report of suffering right ear hearing loss since his discharge from service.  The Veteran's wife, a Registered Nurse, indicated she noticed progressive hearing loss since their marriage in 1996.  The Board has no reason to doubt the credibility of the Veterans statements or those submitted on his behalf.  

As noise exposure is conceded, Reserve treatment records show bilateral hearing loss, the Veteran has current right ear hearing loss, and service connection is already in effect for left ear hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's right ear hearing loss is related to events of his military service. 

Resolving any doubt in the Veteran's favor, service connection for right ear hearing loss is warranted. 38 C.F.R. § 3.102.


Sleep Apnea

The Veteran contends that he first developed sleep apnea (manifested by loud snoring and episodes when he stopped breathing at night) during service.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim for sleep apnea shall be granted. 38 C.F.R. § 3.102. 

In this case, the Board has applied the heightened duties as there are missing service treatment records from 1982 to 1985.  Washington, supra.  The Veteran has indicated in various statements that he began to experience snoring and episodes of waking and not breathing during the night starting in service.  The Veteran's wife has also indicated in multiple statements that the Veteran had nightly episodes since their marriage in 1996 that required her to wake him during the night to ensure that he was breathing.  The Veteran's brother and mother also confirm that when the Veteran was on leave from military service in 1983 and after his discharge in 1985 they witnessed his loud snoring.  A buddy of the Veteran's further revealed that he snored loud and would stop breathing at night during their annual training camp.  

Snoring and episodes of waking and not breathing during the night are the type of medical problems that are within the Veteran's ability to observe on his own, both during and after service.  Further while competent to provide opinions on matters within the realm of common medical knowledge, he (a LPN) and his wife (a Registered Nurse) have also demonstrated some expertise.  The Board has no reason to doubt the credibility of the Veterans statements that his sleep apnea began in service or those submitted on his behalf.  Thus, the requirement of an in-service disease or injury has been met.

The Veteran underwent a VA examination in January 2013, which showed that he had sleep apnea since 1999, with a formal diagnosis in 2011.  As such, there is also evidence of a current disability.

The Board additionally finds that the Veteran's assertions of a positive nexus between his sleep apnea and military service are supported by the January 2013 VA examiner's positive nexus opinion.  Notably, the examiner opined it was at least as likely as not that sleep apnea was incurred in service.  The examiner noted that medical records dated in March 1999 showed that he stopped breathing at night and had apneas.  The examiner further noted that the Veteran was diagnosed with sleep apnea at the time and a sleep study was ordered.  The study was not carried out only because the Veteran was moving, but the diagnosis was later confirmed by sleep studies.  A private medical opinion dated in August 2013 further indicated that it was likely that sleep apnea began during service.  

The VA examiner who examined the Veteran in January 2013 had access to and indicated a review of his entire claims file, which included Reserve and civilian medical records, as well as statements of the Veteran and those submitted on his behalf.   As such, the Board is satisfied that the examiner comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record. 

As there are credible statements showing that sleep apnea began during service, the Veteran has current sleep apnea, and there are positive nexus opinions with none to the contrary, the Board finds that the evidence is at least in equipoise in showing that the Veteran's sleep apnea is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for sleep apnea is granted. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to a compensable evaluation for left ear hearing loss and service connection for an ear condition (other than hearing loss).

The Veteran informed his private audiologist that his left ear hearing loss had deteriorated.  See treatment note dated in August 2013.  The last VA examination was in 2011, over four years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran contends that he has an ear condition, claimed as chronic otitis media, which was incurred during service.  Specifically, he asserts that he had pain and pressure in his ears during service, which continued after his discharge.  In March 1999, the Veteran had bilateral myringotomy tubes placed for chronic otitis media with effusion.  At the time of the VA examination in 2011, the examiner found no pathology to render a diagnosis; consequently, a nexus opinion was not provided.  Private medical records dated in September 2013 contain complaints of right ear pain.  There was a huge buildup of desquamated and eczematoid material in the right ear.  The Veteran was diagnosed with eczematoid otitis externa.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed ear condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Updated records of any subsequent treatment the Veteran has received for his hearing loss and ear condition are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records of all evaluations and treatment the Veteran received for left ear hearing loss and an ear condition (claimed as chronic otitis media).  All requests for records and their responses must be associated with the claims folder.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his bilateral hearing loss.  All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.

3.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed ear condition.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  All current disorders of the ear should be clearly reported.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

The examiner must address the Veteran's assertions that his ear condition, claimed as chronic otitis media, manifested as ear pain and pressure in service.   Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed ear condition (other than hearing loss), including otitis media, is related to the Veteran's military service?  The examiner should additionally offer an opinion as to whether it is at least as likely as not that any currently diagnosed ear condition (other than hearing loss) is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected hearing loss and/or sleep apnea.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


